DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:   On page 13, lines 8-9, it is unclear in what sense the first opening 4321 has a diameter that is less than the diameter of the first mast 181, since the mast 181 runs through the opening, as disclosed on page 13, line 11.  Also, in fig. 8, the mast 181 appears to extend into the opening 4321.  On page 13, lines 9-10, and as seen in fig. 7, it is unclear in what sense the second opening 4322has a diameter that is less than that of the screw thread portion 412 and greater than the driven gear portion 413.  As seen in fig. 8, the screw thread portion appears to extend through the second opening 4322, and the driven gear portion 413 appears to have a greater diameter than the second opening 4322.  On page 13, lines 14-15, the drawings appear to show that the driven gear portion 413 cannot pass through the second opening 4322.  On page 15, line 10, “Figs. 6” appears to be inaccurate.
Appropriate correction is required.
Claims 1, 2, 7, 18 and 20 are objected to because of the following informalities:   On page 19, line 13, “insert” should read --inserted--.  On page 19, line 14, “embed” should read --embedded--.  On page 19, line 15, it appears that “station” should be deleted.  On page 20, line 5, it appears that “in return” should be deleted.  In the last line of page 21, “corresponds” should read --corresponding--.  In the last line of page 24, “portions” should read --portion--.  In the last line of page 25, “the upper lid” should read --an upper lid--, since the upper lid is claimed in claim 2.
Appropriate correction is required.
Claims 3-6, 8-17 and 19 are allowed.  Provided all of the above objections are overcome, claims 1, 2, 7, 18 and 20 would also be allowable.

The above objections to the disclosure and the objections to the claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McCord 2,014,112 teaches a bolt 16, driving module 22 and a key 34, 35.  Yager 1,560,489 teaches pins 14, springs 23 and a screw 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 26, 2021